       Case 1:19-cv-00988-RB-SCY Document 29 Filed 05/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


NEW MEXICO CATTLE GROWERS’                   )
ASSOCIATION,                                 )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
UNITED STATES ENVIRONMENTAL                  )        Case No. 1:19-cv-00988-RB-SCY
PROTECTION AGENCY; ANDREW                    )
WHEELER, in his official capacity as         )
Administrator of the Environmental           )
Protection Agency; UNITED STATES             )
ARMY CORPS OF ENGINEERS; and R.D. )
JAMES, in his official capacity as Assistant )
Secretary for Civil Works, Department of the )
Army,                                        )
                                             )
                      Defendants.            )
                                             )


                                            ORDER

       Upon consideration of the parties Joint Motion for Modification of Briefing Schedule and

Page Limits (Doc. 28) and good cause appearing therefore, IT IS HEREBY ORDERED that the

Motion is GRANTED. Plaintiff shall file its motion for preliminary injunction on or before May

26, 2020, with a page limit of 35 pages. Defendants shall file any response on or before June 23,

2020, with a page limit of 35 pages. Plaintiff shall file any reply in support of the motion on or

before July 7, 2020, with a page limit of 20 pages.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE
